DETAILED ACTION
	This Office Action is in response to an Application, filed 24 February 2022, wherein Claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The present application is a Continuation of App 17013174, filed 04 September 2020, now US Patent 11290569, which is a continuation of 15960136, filed 23 April 2018, now US Patent 10771591, which claims priority to provision 62500848, filed 03 May 2017.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 11 and 14 recite the limitation “wherein the instructions are further translatable by the processor for: […]" in their preambles.  There is insufficient antecedent basis for this limitation in the claim. Their Parent Claim is directed to a method (Claim 8).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11290569 and claims 1-20 of U.S. Patent No. 10771591. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the identified Patent claims except for a few minor elements that are obvious variations.

Allowable Subject Matter
Claims 1-20 are allowable over the prior art.

The following is a statement of reasons for the indication of allowable subject matter: 
Claim 1 (and similarly 8 &15) recite:
“A just-in-time (JIT) provisioning system, comprising: a processor; a non-transitory computer-readable medium; and instructions stored on the non-transitory computer-readable medium and translatable by the processor for: receiving, from a client system of an information exchange platform, a file; processing the received file to generate a payload having a unique reference identifying a trading partner of the client system; determining that the identified trading partner has not been provisioned in the information exchange platform; provisioning the identified trading partner, the provisioning comprising creating an entity having profile information associated with the identified trading partner and a routing address associated with the identified trading partner; and sending, to an orchestration engine executing on a server machine operating on the information exchange platform, the entity and the routing address associated with the identified trading partner, wherein the orchestration engine generates, utilizing the entity and the routing address, a deliverable for the identified trading partner thus provisioned.”

The closest prior art:
Samaha et al. (US 20140222712) discloses an EDI environment for processing document data between trading partners. Including the processes of registering the various trading partners.

Renwick et al. (US 20020082972) discloses a method for automatically creating a trading partner profile if one does not already exist (see Abstract, [0060]-[0065]).

Pirvu et al. (US 20140237353) discloses a method for automatically transforming documents between senders and recipients in an electronic data interchange environment (see [0049], Fig. 4, [0087]-[0096]).

Srinivasan et al. (US 20140075501) discloses a cloud identify management system for provisioning user ids across various systems in the cloud environment (see [0071]-[0073]).

Hinton et al. (US 20060021019) discloses a method for provisioning new user ids across multiple platforms in a federated cloud environment of various businesses, etc. (see [0172]-[0178]).

The closest prior arts all contain various pieces of the claims, but the prior art does not disclose the communication exchanges for automatically provisioning the trading partner – during normal known processing of a file in the information exchange platform. The “processing, provisioning, and utilizing” steps in the claim would be a result of any potential combination of prior arts – this communication exchange would happen in any proposed combination, but is not explicitly taught by the closest prior art and/or combinations of prior art. Additionally, none of the prior art discloses a file processing method that incorporates a trading partner provisioning during the processing the file. Nor would it have been obvious to one of ordinary skill in the art to bridge any potential combination(s) with the closest prior arts, with any reasonable motivation(s), to arrive at the claimed invention without using hindsight reasoning to combine the prior arts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A SPARKS whose telephone number is (571)431-0735. The examiner can normally be reached IFP (Flex) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN A. SPARKS/
Examiner
Art Unit 2459



/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459